                               UNITED STATES DISTRICT COURT


                               EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                    No. 1:19-mj-00241 SKO

                  Plaintiff,
                                                             DETENTION ORDER
         v.                                                  (Violation of Supervised Release )

JEREMY DWAYNE YOUNG,

                  Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
         The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to flee; and/or

   X     The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).
    X The defendant is to be transported to the Central District of California - Riverside as soon as
practicable. This finding is based on the reasons stated on the record.


IT IS SO ORDERED.

Dated:        December 23, 2019                              /s/   Sheila K. Oberto              .
                                                 UNITED STATES MAGISTRATE JUDGE
